DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed 4/14/2022 have been fully considered. Arguments regarding claims 2-5 and 9-11 are moot in view of the new grounds of rejection necessitated by the amendments to the claims. Note that the scope of claim 2, which was amended to incorporate claims 6 and 7, has been changed due to the addition of the limitation “the second ends being spaced apart from one another in an annular direction around the aortic portion”. The scope of claim 9 has also changed at least due to the addition of the plurality of apices. Arguments regarding the rejection of claim 8 under 35 U.S.C. 103(a) as being obvious over Stacchino in view of Pinchuk have been considered but they are not persuasive. Applicant argues Stacchino fails to disclose that the stent is devoid of structure between adjacent ones of the commissure members from the connected ends to the free ends because Stacchino discloses anchor members 22 between commissure members 24. This is not persuasive because Stacchino discloses “adjacent” commissures (adjacent in a direction across the stent) wherein the stent is devoid of structure between the adjacent commissure members from the connected ends to the free ends (see the annotated fig.3 of Stacchino below). Applicant’s arguments may be attempting to interpret “adjacent” to be in a particular direction, for instance a circumferential direction, but this is not required by the claim. In fact, such an interpretation would not be supported by the application because at least the upstream apex portions of the cells of the annulus portion of the stent of the instant application (claim 8 appears to be directed to figs.16 and 18 of the instant application) are located between circumferentially directly adjacent commissures and these struts are “structure”. See the annotated fig.16 of the instant application for a visual description of the examiner’s reasoning of why applicant’s interpretation wouldn’t be supported by the instant application.

    PNG
    media_image1.png
    412
    696
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    643
    687
    media_image2.png
    Greyscale


Terminal Disclaimer
The terminal disclaimer filed on 4/14/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Application No. 16/545481 and U.S. Pat. No. 9,532,868 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 10 appears to be directed to the embodiment of figs.10-11, but claim 10 depends from claim 2 which is now specifically directed to only figs. 1, 4, and 5. There is no support for the embodiments of figs. 1, 4, and 5 to have the cuff as claimed in claim 10. The cuff in figs. 1, 4, and 5 is not disclosed to have a space between the inside wall and the outside wall.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the plurality of apex portions in the recessed edge portion" in lines 12-13.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 2-5, 9, and 11 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Alkhatib 2010/0204781 (hereafter referred to as Alkhatib; note that the Assignment for Alkhatib, was filed 2/23/10 which was after the earlies filing date of the invention).
The applied reference has a common assignee with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 102(e) might be overcome either by a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor or joint inventors (i.e., the inventive entity) of this application and is thus not the invention “by another,” or if the same invention is not being claimed, by an appropriate showing under 37 CFR 1.131(a). 
Regarding claim 2, Alkhatib discloses a prosthetic heart valve, comprising a stent 5010 having a collapsed condition and an expanded condition (par.25), the stent extending in a longitudinal direction between an inflow end (bottom end in the figures) and an outflow end (top end in the figures) and having an annulus portion 5200 adjacent the inflow end, an aortic portion 5100 adjacent the outflow end, and a plurality of linking struts 5284, each of the linking struts having a first end connected to the annulus portion and a second end connected directly to the aortic portion, the second ends being spaced apart from one another in an annular direction around the aortic portion (see at least figs. 1, 2, 8, 9, 10, and 13), a plurality of commissure members 5236 each having a connected end connected to the annulus portion and a free end, each of the commissure members having an associated pair 5284a, 5284b, of the linking struts disposed on opposite sides of the commissure member in the annular direction, the associated pair of linking struts including a first linking strut 2584a and a second linking 5284b strut, the first linking strut and the second linking strut being spaced apart from one another by a distance in the annular direction that is less than the distance in the annular direction between the first linking strut and a next adjacent linking strut 5284b not in the pair such that the second linking strut is not between the first linking strut and the next adjacent linking strut, the associated pairs of linking struts being spaced apart from one another in the annular direction (see at least figs. 1, 2, 8, 9, 10, and 13 for the distance between the pairs located on either side of the commissure being spaced apart less than struts between commissures), a plurality of valve leaflets 5500 supported by the stent, and a cuff 5203 connected to the annulus portion of the stent (figs. 7A and 7B; par.40), wherein the commissure members are spaced from one another in the annular direction around the annulus portion so that each of the commissure members can be aligned with respective commissures 22 of the native valve annulus of a patient (fig.3).
Regarding claim 3, because the commissures are connected to the annulus portion and have a free end they are cantilevered from the annulus portion 5200 of the stent. 
Regarding claims 4 and 5, see pars. 24 and 50 for the stent being either self-expanding or balloon expandable.
Regarding claim 11, see fig.13 and par.46 which discloses the aortic portion has a larger diameter than the diameter of the annulus portion.
Regarding claim 9, Alkhatib discloses a prosthetic heart valve, comprising a stent 5010f having a collapsed condition and an expanded condition (par.25), the stent extending in a longitudinal direction between an inflow end (bottom end) and an outflow end (top end) and having an annulus portion 5200 adjacent the inflow end, 4Application No.: 16/794,468Docket No.: ABTSJM 3.0-034 CON II CON CON Ia plurality of commissure members 5237 each having a connected end connected to the annulus portion and a free end (see the tip near 5239 in fig.10), a plurality of valve leaflets 5500 supported by the stent, and a cuff connected to the annulus portion of the stent (figs. 7A and 7B; par.40 says the stent can be similar to other embodiment therefore the cuff may be applied to all of the stent embodiments including the embodiment of fig.10), wherein the annulus portion includes an edge (considered the bottom edge of the stent) that is most remote from the outflow end of the stent, the edge of the annulus portion includes a plurality of apex portions pointing away from the outflow end of the stent and a recessed edge portion H aligned in the longitudinal direction of the stent with at least one of the commissure members, a plurality of apex portions in the recessed edge portion (considered the two apex portions attached to either side of the commissure) being closer to the outflow end of the stent than other apex portions of the edge of the annulus portion (compare H and L in fig.10 and see par.43 for the high areas adjacent the commissures avoiding impinging the mitral valve).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Alkhatib as applied to claim 2 above, and further in view of Spenser et al. 2006/0004442 (hereafter referred to as Spenser).
The applied reference (Alkhatib) has a common assignee with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 103(a) might be overcome by: (1) a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor of this application and is thus not an invention “by another”; (2) a showing of a date of invention for the claimed subject matter of the application which corresponds to subject matter disclosed but not claimed in the reference, prior to the effective U.S. filing date of the reference under 37 CFR 1.131(a); or (3) an oath or declaration under 37 CFR 1.131(c) stating that the application and reference are currently owned by the same party and that the inventor or joint inventors (i.e., the inventive entity) named in the application is the prior inventor under pre-AIA  35 U.S.C. 104 as in effect on March 15, 2013, together with a terminal disclaimer in accordance with 37 CFR 1.321(c). This rejection might also be overcome by showing that the reference is disqualified under pre-AIA  35 U.S.C. 103(c) as prior art in a rejection under pre-AIA  35 U.S.C. 103(a). See MPEP §§ 2146 et seq. 
Alkhatib discloses the invention substantially as claimed and as discussed above. Alkhatib further discloses a wall of the cuff 5203 overlapping in the longitudinal direction with the plurality of valve leaflets 5500 wherein the outflow end of the cuff is positioned at a spaced distance from the outflow end of the stent (figs. 7A and 7B). However, Alkhatib does not disclose that the cuff has an outside wall and a space between the inside wall and the outside wall, the outside wall having a second length in the longitudinal direction less than the length of the inside wall.
Spenser teaches a prosthetic heart valve, in the same field of endeavor, wherein a sealing element 120 is attached to the inflow edge of a stent, the sealing element is hollow and therefore an outer portion of the sealing element is spaced from an inner portion and a wall of the stent, for the purpose of allowing the sealing element to be inflated to seal any paravalvular leaks (par.124; fig.12).
It would have been obvious to one of ordinary skill in the art at the time of the invention to add the sealing element/cuff taught by Spenser to the inflow edge of the stent of Alkhatib in order to provide additional sealing at the inflow edge to prevent paravalvular leaks. The prosthetic valve of Alkhatib as modified to include the sealing element/cuff taught by Spenser comprises a cuff having an inside wall (which is formed by the cuff of Alkhatib), and an outside wall spaced from the inside wall, (the outside wall being formed by outer surface of the sealing element of Spenser), wherein the inside wall has a length greater than the outside wall since the outside wall is only located at the inflow edge as taught by Spenser.
Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stacchino et al. 2006/0178740 (hereafter referred to as Stacchino) in view of Pinchuk 2007/0282436 (hereafter referred to as Pinchuk). Stacchino discloses a prosthetic heart valve 1 (figs. 1 and 3) comprising a stent 2 having a collapsed condition and an expanded condition (par.22), the stent extending in a longitudinal direction between an inflow end (bottom end) and an outflow end (top end) and having an annulus portion 20a adjacent the inflow end, a plurality of commissure members 24 each having a connected end (bottom end) connected to the annulus portion and a free end (see the free top ends in fig.3), the commissure members being spaced from one another in an annular direction around the annulus portion so that each of the commissure members can be aligned with respective commissures of the native valve annulus of a patient (fig.3), a plurality of valve leaflets 3a, 3b, 3c supported by the stent, and a cuff 30 connected to the annulus portion of the stent (fig.1), wherein the annulus portion includes a plurality of closed perimeter diamond-shaped cells, each cell having an upstream apex portion directly connected to a downstream apex portion at connection points (see the diamond shaped cells of 20a in fig.3), the stent being devoid of structure between adjacent ones of the commissure members from the connected ends to the free ends (commissures adjacent one another across the stent have no structure between them as shown in the annotated fig.3 above in the response to arguments). While Stacchino discloses the invention substantially as claimed, Stacchino does not disclose that the upstream apex portion of each cell in a group of the cells is resiliently biased to deflect radially outwardly from the connection points and the downstream apex portion of each cell in the group of the cells is resiliently biased to deflect radially outwardly from the connection points.
Pinchuk teaches a stent, in the same field of endeavor, comprising a plurality of closed perimeter diamond-shaped cells, each cell having an upstream apex portion directly connected a downstream apex portion, wherein the upstream apex portion and the downstream apex portion are resiliently biased to deflect radially outwardly for the purpose of fixating the stent in place against the inner wall of the blood vessel (par.46; fig.15). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the annulus portion of Stacchino’s stent to further include upstream and downstream apex portions that are resiliently biased radially outwardly as taught by Pinchuk in order to improve fixation of the stent within the heart.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Andersen et al. 5,840,081 discloses a prosthetic valve with commissures connected to an annulus portion and having free ends, wherein the frame of the valve is devoid of structure other than the commissures and the annulus portion (fig.1).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megan Wolf whose telephone number is (571) 270-3071.  The examiner can normally be reached on Monday-Friday 9:00am-3:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jennifer Dieterle, at (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MEGAN Y WOLF/Primary Examiner, Art Unit 3774